Citation Nr: 0726864	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Milwaukee, 
Wisconsin, RO.  


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder (PTSD), rated 50 percent disabling; Type II 
diabetes mellitus with hyperlipidemia, rated 20 percent 
disabling; status post cerebrovascular accident with residual 
left hand weakness, rated 20 percent disabling; neurotic 
excoriations, rated 10 percent disabling; peripheral 
neuropathy of the left foot, rated 10 percent disabling; 
peripheral neuropathy of the right foot, rated 10 percent 
disabling; onychomycosis and tinea pedis of both feet, rated 
noncompensable; and borderline diabetic retinopathy, rated 
noncompensable, for a total combined rating of 80 percent.  

2.  The veteran's service-connected disorders do not render 
him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSION OF LAW

The criteria for assignment of a TDIU are not met.  38 C.F.R. 
§§ 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

An April 2005 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim, and was 
notified of his and VA's obligations in obtaining evidence.  
He was notified to advise VA if there is any evidence or 
information that would support his claim, and to submit any 
pertinent evidence that he had.   See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the effective date of the rating 
to be assigned is rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds that the veteran has been provided adequate 
notice as required by the VCAA.   

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
The veteran has also been afforded VA examinations.   See 38 
C.F.R. § 3.159(c)(4).  There is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case; 
therefore, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more; if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service- 
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his contentions, as well as 
pertinent medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the case at hand, the veteran is service-connected for 
post-traumatic stress disorder (PTSD), rated 50 percent 
disabling; Type II diabetes mellitus with hyperlipidemia, 
rated 20 percent disabling; status post cerebrovascular 
accident with residual left hand weakness, rated 20 percent 
disabling; neurotic excoriations, rated 10 percent disabling; 
peripheral neuropathy of the left foot, rated 10 percent 
disabling; peripheral neuropathy of the right foot, rated 10 
percent disabling; onychomycosis and tinea pedis of both 
feet, rated noncompensable; and borderline diabetic 
retinopathy, rated noncompensable.  His combined total rating 
is 80 percent.  Therefore, he meets the schedular criteria 
under 38 C.F.R. § 38 C.F.R. § 4.16(a) for TDIU consideration.

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither non-service-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

VA has conducted medical and psychiatric examinations to 
determine whether the veteran's service-connected disorders 
render him unemployable.  VA examination reports, dated in 
July 2005, indicate that his service-connected disorders did 
not render him unemployable.  The psychiatric examination 
report noted that the veteran's PTSD symptoms appeared to 
have no effect on his reliability, productivity, ability to 
concentrate and follow instructions in the work environment, 
and ability to interact with co-workers and supervisors.  His 
memory, social judgment, and abstract thinking were clearly 
adequate for employment.  Personal appearance and self care 
were good and his low mood would not bar employment.  The 
examiner concluded that the veteran's vocational limitations 
appeared to be all related to physical problems.  His PTSD 
symptoms did not affect or impose work restrictions in all 
field of labor, including sedentary jobs, those requiring 
light physical labor, or those requiring heavy manual labor.  

The July 2005 medical examination report noted that the 
veteran had Type II diabetes mellitus, insulin and oral 
medication dependent, without restriction of activities; 
peripheral neuropathy of the feet; mild left hand weakness 
and loss of dexterity related to the cerebrovascular 
accident; and several excoriations on the hands and arms that 
were several millimeters in diameter and scabbed.  The 
examiner found that given the veteran's history and the 
physical findings shown on examination, the veteran was able 
to work full-time in a sedentary position, with limited 
walking and standing.  

The veteran has a high school education.  His primary work 
experience has been running his own business, a foundry.  He 
reported that the foundry required that he perform frequent 
bending, lifting, and handling heavy objects.  He also 
reported that he had to spend most of his time on his feet 
working with hot metals, polishing, handling tools, and 
moving around the building on a regular basis.  He reportedly 
stopped working in 2002, and sold his business in 2004.  

The veteran has indicated that his back severely limited his 
ability to do his duties at the foundry.  He also indicated 
that he had numbness of the feet and left hand weakness and 
loss of dexterity.  In addition, he contends that he would 
not be able to work in a sedentary job because he does not 
interact well with others and would have trouble with 
supervisors and co-workers.  

With regard to the limitations imposed by the back disorder, 
those restrictions cannot be considered as the back disorder 
is not service-connected.  As for the numbness of the feet 
and the left hand problems, as indicated on VA examination in 
2005, these symptoms would not bar sedentary employment.  
While the veteran alleges he has problems interacting with 
others due to PTSD, VA psychiatric examination also found 
that his PTSD symptoms would not bar employment.  The veteran 
has a high school diploma and has been running his own 
business for several decades.  While he is precluded from 
performing heavy physical labor because of his service-
connected disorders, he is not precluded from sedentary 
employment.  Given his education and experience running a 
business (and not considering his age or non-service-
connected disorders), the Board finds that he is not 
precluded from working in a sedentary position.  Thus, 
entitlement to TDIU is denied.  


ORDER

A total disability rating due to individual unemployability 
is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


